EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The objection to Drawing set forth in the Office Action from 11/06/2020 is withdrawn in response to submitting of supplemental Drawings filed on 01/22/2021.
The rejection of claims 1-9 under 35 U.S.C. 112(b) set forth in the Office Action from 11/06/2020 is withdrawn Remarks/Amendments filed on 01/22/2021.
The rejection of claim 1 on the ground of nonstatutory double patenting set forth in the Office Action from 11/06/2020 is withdrawn Remarks/Amendments filed on 01/22/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Farhad Shir  on 04/23/2021.

The application has been amended as follows: 
Claims 8-12 and 17-20 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art od record- US 20100297486, US 20120315508, US20120315508, US -fail to teach or suggest the following limitation:” the first plate member and the second plate member are two different plates  members and are overlapped with each other in the first direction”  in combination with remaining limitations of claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
Claims 1-7 and 13-16 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727